DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/04/2022 has been entered. 
3.  The Action is responsive to Applicant’s RCE filed 05/04/2022 and Remarks/Arguments filed 04/04/2022.
4.  In view of a thorough search and examination of the present application and, in light of the following:
Prosecution history of the instant application;
 Prior art searched and reviewed; and 
An update search on prior art conducted in domains (CPC, PE2E, NPL-ACM, Google searches, NPL-IEEE, IP Discover, Google Patents and Scholar, etc.), Claims 1-7 and 1-20 are allowed.  
Reasons for Allowable
5. The following is the Examiner's statement of reasons for allowance: 
In the Examiner's Final Office Actions of 02/04/2022, the rejections were made under U.S.C. $ 103 as being unpatentable over
Jajodia et al.: "FRAGILE WATERMARKS", (United States Patent Application Publication US 20060095775 A1, filed October 17, 2005; and published May 4, 2006, hereafter “Jajodia”), in view of 
Halder et al.: "Watermarking Techniques for Relational Databases: Survey, Classification and Comparison", Journal of Universal Computer Science, vol. 16, no. 21 (2010), 3164-3190, 18/12/09, Hereafter “Halder”).

The application is dedicated to detecting data tampering that is resilient to structural changes of the data (such as reordering of records or data elements of the records) that do not impact the content of the data by computing and maintaining a hash for various data sets stored within the data repositories, including sorting data elements in sorted lists and generating watermarks on the lists and responding to data access request, verifying an integrity of the data sets based on the watermarks.

As the application currently stands, the independent claims recite a subject matter specifically on detecting data tampering with resilient watermarking. To which, in a response to the above Office Actions of 02/04/2022, the Remarks, Arguments and Amendment filed 04/04/2022, in respect of claim 1, (similarly applicable to claims 8 and 15), the Applicant argued that “”Jajodia and Halder, alone or in combination, do not disclose "sorting the first relational data set to generate a first sorted list and a second sorted list of the plurality of data elements, …””, and further argued that “”Specifically, Jajodia and Halder, alone or in combination, do not disclose "sorting the first relational data set to …” as recited in amended claim 1””.
 
In view of the backgrounds and fields the application is dedicated to and the benefit the application designated to appreciate, and in light of the above arguments, a thorough review of the claimed subject matter, that is specifically limited to detecting data tampering with resilient watermarking, the Examiner was persuaded that the below high-lighted subject matter is distinct from prior art.
 “accessing a first relational data set on a data repository having a plurality of relational datasets, the first relational data set including a plurality of data elements;
sorting the first relational data set to generate a first sorted list and a second sorted list of the plurality of data elements, 
the first sorted list generated based on a first categorical attribute of the first relational data set to include a first portion of data elements with numeric values and the second sorted list generated based on a second categorical attribute of the first relational data set to include a second portion of data elements with alphanumeric values;
determining a watermark length based on the first sorted list, the second sorted list, and a specified confidence threshold such that a selected number of data elements of the first sorted list and the second sorted list is sufficient to generate a confidence value above the specified confidence threshold;
generating a watermark from the first sorted list and the second sorted list and the watermark length, 
the watermark containing a hash corresponding to the first sorted list of numeric values and the second sorted list of alphanumeric values of the plurality of data elements; and
in response to an access request for the first relational data set, verifying an integrity of the first relational data set based on the watermark.”. 

An update search on prior art in domains (CPC, PE2E, NPL-ACM, Google searches, NPL-IEEE, IP Discover, Google Patents and Scholar, etc.) has been conducted. The prior art searched and investigated in the domains (CPC, PE2E, NPL-ACM, Google searches, NPL-IEEE, IP Discover, Google Patents and Scholar, etc.) do not fairly teach or suggest teaching of the subject matter as described above and disclosed in each of the independent claims 1, 8 and 15. 
Claims (2-7), (9-14) and (16-20) are directly or indirectly dependent upon the independent claims 1, 8 and 15, respectively, and are also distinct from the prior arts for the same reason.
After a search and a thorough examination of the present Application and in light of the prior art, Claims 1-20 are allowed.  
Conclusions
6.  Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
7. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hours.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
KUEN S LU   /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
June 3, 2022